DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3, prior to “detection strips,” the phrase -the tracer- should be added to use consistent terminology.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 10 has been amended to require “intentionally permitting the tracer substance to leach from the liner into the flowing fluid” and to require “intentionally allowing the tracer substance to adsorb from the flowing fluid.”  The specification as filed, however, does not explicitly provide and/or describe such.  The specification discloses wherein the liner is uniformly impregnated with toluene in its fabrication and wherein toluene is leached therefrom as water flows past the liner in/from the surrounding geologic formation. The specification also describes wherein the water containing any leached toluene is adsorbed by the carbon felt detectors.  Does Applicant intend the “intentional” permitting and “intentional” allowing to encompass the mere use of a liner fabricated from toluene and flowing of water thereby, wherein any leached toluene can be adsorbed by the carbon felt tracers?  No other explicit “intention” permitting and/or “allowing” appears to be described within the specification.  Should specific intentional measures be described in the specification for the permitting and allowing steps, Applicant may consider reciting such within the claims in order to recite subject matter supported by the specification as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “intentionally” in claim 10 is a relative term which renders the claim indefinite. The term “intentionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “intentionally” is not disclosed and/or described in the specification as filed, and, as such, it is unclear as to the degree and/or manner by which one is intended to intentionally permit the tracer to leach from the liner and intentionally allow the tracer to adsorb from the flowing fluid.  The specification discloses wherein the liner is uniformly impregnated with toluene in its fabrication and wherein toluene is leached therefrom as water flows past the liner in/from the surrounding geologic formation. The specification also describes wherein the water containing any leached toluene is adsorbed by the carbon felt detectors.  Does Applicant intend the “intentional” permitting and “intentional” allowing to encompass the mere use of a liner fabricated from toluene and flowing of water thereby, wherein any leached toluene can be adsorbed by the carbon felt tracers?  No other explicit “intention” permitting and/or “allowing” appears to be described within the specification, and, as such, it is unclear as to what Applicant is intending to require by “intentionally permitting” and “intentionally allowing” as instantly claimed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2008/0142214 – cited previously) in view of Klammler et al. (US 7,334,486 – cited previously).
With respect to independent claim 1, Keller discloses a method comprising:
providing a liner 3 ([0021]) having a tracer substance impregnated therein ([0039], see explanation below);
spacing apart radially a plurality (see Fig. 7) of tracer detection strips 25 upon the liner 3 and along at least a portion of the liner length (see Fig. 7);
everting the liner into a borehole in the geologic formation to place the plurality of tracer detection strips adjacent to the geologic formation ([0031]; [0057]);
allowing fluid to flow from a fracture in the geologic formation to and around the liner and into contact with two of the tracer detection strips ([0035]; [0057]); 
permitting the tracer substance to leach from the liner into the flowing fluid ([0039], see further explanation below);
allowing the tracer substance to adsorb from the flowing fluid and into the two tracer detection strips ([0039], see further explanation below); 
withdrawing the liner from the borehole ([0031]; [0057]); and
analyzing a quantity of tracer substance adsorbed by all the tracer detection strips ([0039]; [0058]).  
Keller discloses wherein materials used to fabricate the liner 3 contain toluene, which may leach into water in contact with the liner which is then detected in the water sample chemical analysis; it is further noted wherein a diffusion barrier can prevent such leaching and into the water ([0039]) or minimize it ([0050]).  The reference additionally discloses wherein the diffusion barrier is not necessary over the entire liner surface and such is an optional configuration ([0035]).  Keller further suggests wherein upon inverting of the liner, the tracer detection strips 25 are recovered to allow analysis of absorbed fluids or contaminants absorbed directly from the formation into the absorber ([0058]).  Since Keller discloses wherein toluene may leach into the fluid and can be detected in the water sample chemical analysis, it is the position of the Office that the analysis of a total quantity of toluene adsorbed by all the tracer detections strips would be considered obvious to one having ordinary skill in the art (see additional explanation below).  Such analysis would be within the scope of the analysis of absorbed fluids or contaminants, i.e., such as toluene, suggested by Keller.  The reference suggests the optional configuration with respect to the diffusion barrier, wherein such is not required and/or necessary over the entire liner surface, and as such, it is the position of the Office it would have been obvious to one having ordinary skill in the art to omit the diffusion barrier of Keller in at least a portion of the liner so as to allow for tracking of fluid flow/water movement around the liner through, for example, toluene, since, as suggested by Keller, such chemicals are capable of being detected by water analysis, and such is used to track fluid flow.  Omission of additional elements in the prior art, i.e., the diffusion barrier of Keller, would have been obvious if the features provided for thereby are not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
With regard to measuring a total quantity of tracer substance adsorbed by all the tracer detection strips, the Examiner notes, Keller clearly discloses wherein the toluene may be detected by chemical analysis ([0039]) as well as wherein analysis of absorbed fluids or contaminants into the absorber 25 is conducted after inversion of the liner ([0058]).  Although silent to such as measuring the total quantity of tracer substance, i.e., toluene, adsorbed, it is the position of the Office such would be encompassed by the analysis of Keller.  Additionally, Klammler et al. suggests adsorbent devices used with flexible liners where such are placed in contact with contaminated fluid flow in a wellbore and the contaminants are allowed to be sorbed into the sorbing layer thereof; sufficient time is allowed for the contaminant concentrations to reach equilibrium, after which the device is removed from contact with the fluid flow and analyzed to determine cumulative contaminant fluxes and cumulative fluid fluxes (abstract).  Cumulative contaminant fluxes can be measured and determined through use of the device and through the analysis thereof (col. 12, l. 1-15).  As such, when analyzing and detecting a quantity of tracer substance adsorbed into adsorbent 25 of Keller, it is the position of the Office that the measuring of contaminant, i.e., toluene/tracer, flux thereinto would be obvious to one having ordinary skill in the art as such is a known analysis conducted on sorbing devices used on flexible liners in a well undergoing fluid flow studies.
With respect to dependent claim 2, Keller discloses the method as set forth above with respect to independent claim 1, wherein absorbers 25 are recovered to allow for analysis of contaminants ([0058]).  As further set forth above, Klammler et al. suggests wherein such analysis encompasses measuring a total quantity of contaminant/tracer of toluene adsorbed.  Klammler et al. additionally suggests wherein from the total quantity of tracer substance adsorbed, a volume of fluid flow from a fracture in the formation surrounding the liner can be estimated (col. 10, l. 61- col. 11, l. 10; col. 13, l. 16-38; col. 14, l. 30-34).  As such, when measuring a total quantity of tracer substance/contaminant toluene adsorbed by all the tracer detection strips in the method of Keller in view of Klammler et al. proposed above, it would have been obvious to one having ordinary skill in the art to further estimate a volume of fluid flow from the fracture past the liner from such a contaminant of toluene measurement in order to characterize fluid flow of a fracture matrix therearound.
With respect to dependent claim 3, Keller discloses wherein providing a liner comprises the step of providing a liner having toluene therein ([0039]).
With respect to dependent claim 6, Keller discloses wherein withdrawing the liner from the borehole comprises the step of inverting the liner ([0058]).  
With respect to dependent claims 7 and 8, Keller discloses wherein allowing the tracer substance to absorb from the flowing fluid and into the two tracer detection strips comprises the step of letting each of the two tracer detection strips adsorb tracer substance in proportion to the amount of tracer substance leached from the liner and into the flowing fluid ([0057]; the Examiner notes, in omitting the element of the diffusion barrier, as set forth in the rejection of claim 1, and allowing fluid to flow past the liner, thereby providing for any contaminants, i.e., toluene from the liner, to migrate into the absorbent material, wherein the distribution of contaminants is disclosed as directly related to the distribution of such contaminants in the pore space, the two detection strips would be “let” to adsorb the tracer substance in proportion to the amount leached into the flowing fluid and independently as each detection strip/adsorbent is shown as separate and thus is capable of separate adsorption and analysis upon retrieval.  
With respect to further dependent claim 9, Keller discloses wherein absorbers 25 are recovered to allow analysis of the absorbed fluids or contaminants absorbed directly into the absorber ([0058]).  The reference additionally suggests wherein toluene is detected in the water sample chemical analysis ([0039]).  Although silent to determining respective volume of contaminant/tracer toluene in each absorber separately, it would have been obvious to one having ordinary skill in the art when analyzing each absorber and determining total amounts of a particular contaminant, i.e., toluene, therein, to determine the amount in each individual absorber 25 since such would allow one of ordinary skill to “approximate” a source/initial location of the toluene vs. a later contacted location thereof as based on the volume of toluene found therein, thereby indicating a potential direction of fluid flow, i.e., providing for “approximating” the direction thereof as claimed.  

With respect to independent claim 10, Keller discloses a method for detecting and measuring fluid flow in fractures in a geologic formation, comprising:
providing a liner 3 ([0021]) having a tracer substance impregnated therein ([0039], see explanation below);
spacing apart radially a plurality (see Fig. 7) of tracer detection strips 25 upon the liner 3 and along at least a portion of the liner length (see Fig. 7);
everting the liner into a borehole in the geologic formation to place the plurality of tracer detection strips adjacent to the geologic formation ([0031]; [0057]);
allowing fluid to flow from a fracture in the geologic formation to and around the liner and into contact with two of the tracer detection strips ([0035]; [0057]); 
intentionally permitting the tracer substance to leach from the liner into the flowing fluid ([0039], see further explanation below);
intentionally allowing the tracer substance to adsorb from the flowing fluid and into the two tracer detection strips ([0039], see further explanation below); and
analyzing a quantity of tracer substance adsorbed by all the tracer detection strips ([0039]; [0058]).  
Keller discloses wherein materials used to fabricate the liner 3 contain toluene, which may leach into water in contact with the liner which is then detected in the water sample chemical analysis; it is further noted wherein a diffusion barrier can prevent such leaching and into the water ([0039]).  The reference additionally discloses wherein the diffusion barrier is not necessary over the entire liner surface and such is an optional configuration ([0035]).  Keller further suggests wherein upon inverting of the liner, the tracer detection strips 25 are recovered to allow analysis of absorbed fluids or contaminants absorbed directly from the formation into the absorber ([0058]).  Since Keller discloses wherein toluene may leach into the fluid and can be detected in the water sample chemical analysis, it is the position of the Office that the analysis of a total quantity of toluene adsorbed by all the tracer detections strips would be considered obvious to one having ordinary skill in the art.  Such analysis would be within the scope of the analysis of absorbed fluids or contaminants, i.e., such as toluene, suggested by Keller.  The reference suggests the optional configuration with respect to the diffusion barrier, wherein such is not required and/or necessary over the entire liner surface, and as such, it is the position of the Office it would have been obvious to one having ordinary skill in the art to omit the diffusion barrier of Keller in at least a portion of the liner so as to allow for tracking of fluid flow/water movement around the liner through chemicals that are included therein since, as suggested by Keller, such chemicals are capable of being detected by water analysis, and such is used to tracke fluid flow.  Omission of additional elements in the prior art, i.e., the diffusion barrier of Keller, would have been obvious if the features provided for thereby are not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Additionally, with regard to Applicant’s instantly claimed intentionally permitting the tracer substance to leach from the liner and intentionally allowing the tracer substance to adsorb from the flowing fluid into the plurality of tracer detection strips, the instant specification discloses wherein the liner is impregnated with toluene in its fabrication and wherein toluene is leached therefrom as water flows past the liner in/from the surrounding geologic formation, as well as wherein the water containing any leached toluene is adsorbed by the carbon felt detectors.  Keller discloses wherein the liner contains toluene which may leach into water in contact with the liner which is then detected in the water sample chemical analysis ([0039]), i.e., in the tracer detection strips.  As such, since the liner of Keller includes toluene which leaches therefrom and is subsequently detected in a later conducted water analysis, the permitting of the tracer to leach and allowing of the tracer to adsorb is considered “intentional” as claimed.  
With regard to measuring a total quantity of tracer substance adsorbed by all the tracer detection strips, the Examiner notes, Keller clearly discloses wherein the toluene may be detected by chemical analysis ([0039]) as well as wherein analysis of absorbed fluids or contaminants into the absorber 25 is conducted after inversion of the liner ([0058]).  Although silent to such as measuring the total quantity of tracer substance, i.e., toluene, adsorbed, and estimating a volume of fluid flow therefrom, it is the position of the Office such would be encompassed by the analysis of Keller.  Additionally, Klammler et al. suggests adsorbent devices used with flexible liners where such are placed in contact with contaminated fluid flow in a wellbore and the contaminants are allowed to be sorbed into the sorbing layer thereof; sufficient time is allowed for the contaminant concentrations to reach equilibrium, after which the device is removed from contact with the fluid flow and analyzed to determine cumulative contaminant fluxes and cumulative fluid fluxes (abstract).  Cumulative contaminant fluxes can be measured and determined through use of the device and through the analysis thereof (col. 12, l. 1-15).  Klammler et al. additionally suggests wherein from the total quantity of tracer substance adsorbed, a volume of fluid flow from a fracture in the formation surrounding the liner can be estimated (col. 10, l. 61- col. 11, l. 10; col. 13, l. 16-38; col. 14, l. 30-34).  As such, when analyzing and detecting a quantity of tracer substance adsorbed into adsorbent 25 of Keller, it is the position of the Office that the measuring of contaminant, i.e., toluene/tracer, flux thereinto, and, further, to estimate a volume of fluid flow from the fracture past the liner from such a contaminant of toluene measurement in order to characterize fluid flow of a fracture matrix therearound.
With respect to dependent claims 12 and 14, Keller discloses wherein allowing the tracer substance to absorb from the flowing fluid and into the plurality of tracer detection strips comprises the step of letting each of the two tracer detection strips adsorb tracer substance in proportion to the amount of tracer substance leached from the liner and into the flowing fluid ([0057]; the Examiner notes, in omitting the element of the diffusion barrier, as set forth in the rejection of claim 10, and allowing fluid to flow past the liner, thereby providing for any contaminants, i.e., toluene from the liner, to migrate into the absorbent material, wherein the distribution of contaminants is disclosed as directly related to the distribution of such contaminants in the pore space, the two detection strips would be “let” to adsorb the tracer substance in proportion to the amount leached into the flowing fluid and independently as each detection strip/adsorbent is shown as separate and thus is capable of separate adsorption and analysis upon retrieval.  
With respect to further dependent claim 15, Keller discloses wherein absorbers 25 are recovered to allow analysis of the absorbed fluids or contaminants absorbed directly into the absorber ([0058]).  The reference additionally suggests wherein toluene is detected in the water sample chemical analysis ([0039]).  Although silent to determining respective volume of contaminant/tracer toluene in each absorber separately, it would have been obvious to one having ordinary skill in the art when analyzing each absorber and determining total amounts of a particular contaminant, i.e., toluene, therein, to determine the amount in each individual absorber 25 since such would allow one of ordinary skill to “approximate” a source/initial location of the toluene vs. a later contacted location thereof as based on the volume of toluene found therein, thereby indicating a potential direction of fluid flow, i.e., providing for “approximating” the direction thereof as claimed.  
Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Klammler et al. as applied to claims 1 and 10 above, and further in view of Keller (US 7,896,578 – ‘578 herein – cited previously).
With respect to dependent claim 4, Keller discloses spaced apart tracer detection strips 25, wherein it appears 2 of such strips are utilized and equally spaced apart on both side by 180 degrees (Figure 7).  Although silent to the use of three strips, spaced as claimed, i.e., equally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B.).  As such, it is the position of the Office that the use of three strips through duplication of parts which are spaced equally, as suggested by the two strips disclosed by Keller, thereby providing for spacing of 120 degrees as claimed, would be obvious to one having ordinary skill in the art to try in order to achieve an optimal spacing and positioning thereof for adsorbing the tracer/contaminants found in the fluid flow.  Additionally, ‘578 suggests flexible liners wherein adsorbent material 10 may be positioned at two locations, 180 degrees apart (Fig. 6B).  In an alternative embodiment, three of such adsorbents 10 are utilized and positioned equally around the interior circumference, i.e., approximately 120 degrees (Fig. 8).  It is suggested three adsorbents is an alternative to a full surrounding of liner with adsorbent material 10 or an embodiment wherein two such adsorbents is used for the purpose of assuring contact with the borehole wall (col. 8, l. 58- col. 9, l. 6).  As such, a configuration of three adsorbent strips in Keller would be obvious to one having ordinary skill in the art to try three detection strips spaced as claimed, and, further suggested by ‘578, in order to assure contact of the liner of Keller with the borehole wall.  
With respect to dependent claim 5, Keller discloses carbon felt strips attached upon the liner ([0055]).
With respect to dependent claim 11, Keller discloses carbon felt strips attached upon the liner ([0055]).  Keller additionally discloses such as spaced apart detection strips 25, wherein it appears 2 of such strips are utilized and equally spaced apart on both side by 180 degrees (Figure 7).  Although silent to the use of three strips, spaced as claimed, i.e., equally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B.).  As such, it is the position of the Office that the use of three strips through duplication of parts which are spaced equally, as suggested by the two strips disclosed by Keller, thereby providing for spacing of 120 degrees as claimed, would be obvious to one having ordinary skill in the art to try in order to achieve an optimal spacing and positioning thereof for adsorbing the tracer/contaminants found in the fluid flow.  Additionally, ‘578 suggests flexible liners wherein adsorbent material 10 may be positioned at two locations, 180 degrees apart (Fig. 6B).  In an alternative embodiment, three of such adsorbents 10 are utilized and positioned equally around the interior circumference, i.e., approximately 120 degrees (Fig. 8).  It is suggested such, i.e., three adsorbents, is an alternative to a full surrounding of liner with adsorbent material 10 or an embodiment wherein two such adsorbents is used for the purpose of assuring contact with the borehole wall (col. 8, l. 58- col. 9, l. 6).  As such, a configuration of three adsorbent strips in Keller would be obvious to one having ordinary skill in the art to try three detection strips spaced as claimed, and, further suggested by ‘578, in order to assure contact of the liner of Keller with the borehole wall.
Response to Arguments
Applicant’s arguments and amendments with respect to the 35 USC 112(a) and (b) rejections as set forth in the previous office action have been fully considered and are persuasive.  The 35 USC 112(a) and (b) rejections as set forth therein have been withdrawn. 
Applicant's arguments with respect to the prior art have been fully considered but they are not persuasive. 
Applicant notes the steps of claim 1 as requiring “permitting the tracer substance to leach from the liner into the flowing fluid” and asserts although Keller discloses that the flexible borehole liner may contain toluene that may leach from the liner, the reference indicates such leaching is undesirable and to be avoided.  Applicant asserts an object of Keller is to prevent anything from leaching out of the flexible liner and that Keller has nothing to do with a tracer substance.  
The Examiner respectfully disagrees.  The Examiner acknowledges the instant claims  require “permitting the tracer substance to leach from the liner,” and maintains Keller does “permit” such in acknowledging that the liner may contain toluene which may leach into the water and then be detected in the water sample.  With regard to the toluene of Keller as having nothing to do with a tracer substance, the Examiner respectfully disagrees.  Keller discloses wherein the toluene of the liner may be leached from the liner and then detected in the water sample, i.e., via the tracer detection strips, during chemical analysis.  As such, the toluene of Keller is considered a tracer as claimed.  Additionally, the Examiner notes, the toluene of the liner of the instant application is considered a “tracer” and, as such, the toluene of the liner of Keller is considered as such.
Applicant further asserts Keller has nothing to do with determining or calculating groundwater flow rates or contaminant fluxes.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., actively calculating groundwater flow rates or contaminant fluxes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims require “estimating” and “approximating” a volume of flow and/or direction of flow respectively, and, as such, do not require an active calculation of the groundwater flow rate or contaminants. Clarification of a more active calculation of such within the claims may assist in overcoming the rejection of record.  Amendments of such a nature may be considered appropriate for consideration under the AFCP 2.0 program.  
Applicant further asserts wherein the diffusion barrier is required in every embodiment of Keller and is not “optional.”  Applicant further notes the use of such is discretionary only with respect to whether such is provided along the entire length of the liner.  As such, the Examiner maintains Keller does indeed still suggest the permitting of toluene leaching from a portion of the liner for at least the reasons set forth above, and, thus, suggests the invention as claimed.  Should Applicant require a particular degree of toluene be included in the liner and/or leached therefrom and for such to be encompassed by the instantly claimed “permitting” step, clarification of such within the claims is advised.  For example, the specification appears to discuss uniformly impregnating the liner with toluene during its fabrication, as well as uniform exposure of the entirety of the liner (i.e., no diffusion barrier at all thereon) and, thus toluene, to the geologic formation along the entirety of the liner.  Clarification of such within the claims may assist in distinguishing the claims from the rejection of record.  Amendments of such a nature may be considered appropriate for consideration under the AFCP 2.0 program.  
Applicant further notes in contrast Klammler is concerned with a sorbent layer and sorbed resident tracer and the teachings of Klammler are entirely irrelevant to the problems of Keller.
The Examiner notes, as set forth above in the rejection, Klammler is relied upon for the suggesting of measuring a quantity of a substance adsorbed by a tracer detection strip during chemical analysis of the tracer detection strip after use.  Keller clearly discloses wherein the toluene may be detected by chemical analysis ([0039]) as well as wherein analysis of absorbed fluids or contaminants into the absorber 25 is conducted after inversion of the liner ([0058]).  The reference, however, fails to explicitly disclose what that analysis entails.  Klammler et al. suggests adsorbent devices used with flexible liners where such are placed in contact with contaminated fluid flow in a wellbore and the contaminants are allowed to be sorbed into the sorbing layer thereof, i.e., detection strip; the device is removed from contact with the fluid flow and analyzed to determine cumulative contaminant fluxes and cumulative fluid fluxes (abstract).  Cumulative contaminant fluxes can be measured and determined through use of the device and through the analysis thereof (col. 12, l. 1-15).  Klammler et al. additionally suggests wherein from the total quantity of tracer substance adsorbed, a volume of fluid flow from a fracture in the formation surrounding the liner can be estimated (col. 10, l. 61- col. 11, l. 10; col. 13, l. 16-38; col. 14, l. 30-34).  As such, the Examiner maintains, when analyzing and detecting a quantity of tracer substance adsorbed into adsorbent 25 of Keller, measuring of a contaminant, i.e., toluene/tracer, flux thereinto, and, further, estimating a volume of fluid flow from the fracture past the liner from such a contaminant of toluene measurement would be obvious to one of ordinary skill in the art since such analysis is that which is known to be conducted on an adsorbing detection strip after such has been in contact with contaminant fluids, etc., within a formation.
Applicant asserts Keller teaches away from permitting toluene to leach into adjacent fluids and has nothing to do with tracer substances.  
The Examiner respectfully disagrees.  Keller suggests toluene may leach into water in contact with the liner, i.e., the same mechanism used by Applicant to “permit” the toluene to leach into the flowing fluid.  Additionally, such a substance is further disclosed by Keller to subsequently be detected via chemical analysis of the water, thus establishing such as a tracer.  The Examiner therefore maintains should Applicant require a particular degree of toluene be included in the liner and/or leached therefrom and for such to be encompassed by the instantly claimed “permitting” step, clarification of such within the claims is advised.  For example, the specification appears to discuss uniformly impregnating the liner with toluene during its fabrication, as well as appears to suggest uniform exposure of the entirety of the liner to the formation (i.e., no diffusion barrier at all thereon) and, thus equivalent exposure of toluene to the geologic formation along the entirety of the liner.  Clarification of such within the claims may assist in distinguishing the claims from the rejection of record.  Amendments of such a nature may be considered appropriate for consideration under the AFCP 2.0 program.  
In response to applicant's arguments against the references individually, i.e., the additional disclosure of Klammler not cited in the rejection above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As noted previously, Klammler is cited for the reasons set forth above, and, as such, the rejection is maintained with respect thereto.  
With further regard to Applicant’s amendments of “intentionally” permitting/allowing with respect to claim 10, the Examiner notes the comments made within the rejection above with respect thereto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/27/22